Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
(Namely, the term “invention” should not appear in the abstract.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1, “the sensor unit”, “the system”, “the electric control module”, “the memory”, and “the power mechanism” lack antecedent basis.  For claim 9, “the detected data” (first in intended use/”for” statement), “the power mechanism”, “the electric table” (first in intended use/”for” statement), “the received date” and “the vibration data” lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogart (WO2018/223240). Fogart teaches a method for controlling safe operation of an electric table (see paragraphs 0003-0090; Figs. 1-10, see particularly paragraphs  0079-0081), comprising: a).recalling the default setting value or self-set setting value of the sensor unit (160) stored in the memory (152) after the system is powered on; b).keeping the electric control module (140) and the sensor unit in a standby state; c).making sure that the electric control module activates the sensor unit when the electric table is raised or lowered, and the sensor unit detects the vibration amplitude of the electric table during the raising or lowering and records the number of vibrations when the vibration amplitude exceeds the setting value; when the recorded number of vibrations is greater than the default setting value or self-set setting value, the electric control module controls the power mechanism on the electric table to make an anti-pinch action.  Wherein the anti-pinch action specifically means that the electric control module controls the power mechanism (144) on the electric table to make a rebound action in the opposite direction when the electric table is raised or lowered, and the rebound action means that the power mechanism on the electric table drives the electric table to move in the opposite direction when the electric table is raised or  by 1-6 cm during the rebound action.  
Fogart also teaches a unit for controlling safe operation of an electric table, comprising an electric control module  (140) for controlling the raising or lowering of the electric table and a sensor unit (160) for detecting the data during the operation of the electric table; the sensor unit transmits the detected data to the electric control module and the electric control module controls the power mechanism on the electric table to make an anti-pinch action after processing the received data, wherein the sensor unit is a vibration sensor unit, and the vibration sensor unit detects the vibration data during the operation of the electric table and transmits the detected data to the electric control module (paragraph 0079-0081).  Wherein the electric control module comprises a control chip (in processor 148) and a memory (152), the memory is electrically connected with the control chip and transmits the data stored in the memory to the control chip, and the control chip compares the data in the memory with the received data detected by the sensor unit, and then sends corresponding instructions to the power mechanism on the electric table (paragraphs 0059-0061, 0079-0081).  Wherein the sensor unit is a vibration sensor unit comprising an acceleration sensor and a gyroscope sensor, the acceleration sensor and the gyroscope sensor are installed on a .  
Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (CN207115083; US 2021/0145164 for translation). Lu teaches a method for controlling safe operation of an electric table (see paragraphs 0004-0063; Figs. 1-4, see particularly paragraphs  0040-0045), comprising: a).recalling the default setting value or self-set setting value of the sensor unit (611,612) stored in the memory (42) after the system is powered on; b).keeping the electric control module (4) and the sensor unit in a standby state; c).making sure that the electric control module activates the sensor unit when the electric table is raised or lowered, and the sensor unit detects the vibration amplitude of the electric table during the raising or lowering and records the number of vibrations when the vibration amplitude exceeds the setting value; when the recorded number of vibrations is greater than the default setting value or self-set setting value, the electric control module controls the power mechanism on the electric table to make an anti-pinch action.  Wherein the anti-pinch action specifically means that the electric control module controls the power mechanism (41) on the electric table to make a rebound action in the opposite direction when the electric table is raised or lowered, and the rebound action means that the power mechanism on the electric table drives the electric table to move in the opposite direction when the electric table is raised or lowered for a certain distance. Wherein the sensor unit is a vibration sensor unit comprising an acceleration sensor (611) and a gyroscope sensor (612), and the acceleration sensor and the gyroscope sensor work simultaneously (starting line 4 of paragraph 0042), the gyroscope sensor measures the physical quantity, i.e., rotational .  Wherein the sensor unit is a vibration sensor unit comprising an acceleration sensor and a gyroscope sensor (paragraph 0040), and the vibration sensor unit detects the vibration of the electric table body and the electric table body comprises a table top (2) and table legs (1).  Wherein the sensor unit is set to realize the anti-pinch action after the gyroscope sensor and/or the current sensor in the sensor unit detects the sudden change signal (paragraph 0041).
Lu also teaches a unit for controlling safe operation of an electric table, comprising an electric control module (4) for controlling the raising or lowering of the electric table and a sensor unit (611,612) for detecting the data during the operation of the electric table; the sensor unit transmits the detected data to the electric control module and the electric control module controls the power mechanism on the electric table to make an anti-pinch action after processing the received data, wherein the sensor unit is a vibration sensor unit, and the vibration sensor unit detects the vibration data during the operation of the electric table and transmits the detected data to the .  
Claims 1-3, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riebner et al (WO2019149296; US 11,206,920 for translation). Riebner teaches a method for controlling safe operation of an electric table (see detailed description; Figs. 1-8), comprising: a).recalling the default setting value or self-set setting value of the sensor unit (73,74) stored in the memory (computing device; column 6, starting line 7) after the system is powered on; b).keeping the electric control module (70) and the sensor unit in a standby state (750); c).making sure that the electric control module activates the sensor unit when the electric table is raised or lowered (751,752,753), and the sensor unit detects the vibration amplitude of the electric table during the raising or lowering and records the number of vibrations when the vibration amplitude exceeds the setting value (755); when the recorded number of vibrations is greater than the default setting value or self-set setting value, the electric control module controls the power mechanism on the electric table to make an anti-pinch action (Figs. 7 and 8).  Wherein the anti-pinch action specifically means that the electric control module controls the power mechanism on the electric table to make a rebound action in the opposite direction when the electric table is raised or lowered, and the rebound action means that the power mechanism on the electric table drives the electric table to move in the opposite direction when the electric table is raised or lowered for a certain distance (Figs. 7 and 8). Wherein the sensor unit is a vibration sensor unit comprising an acceleration sensor (74) and a gyroscope sensor (73), and the acceleration sensor and the gyroscope sensor work simultaneously (Fig. 7), the gyroscope sensor measures the physical quantity, i.e., rotational angular velocity when deflecting and tilting, and transmits the measured data to the electric control module; the output of the acceleration sensor is used to correct the output of the gyroscope sensor, so that the output data of the gyroscope sensor is stable within the preset range at rest.  Wherein the sensor unit is a vibration sensor unit comprising an acceleration sensor and a gyroscope sensor and the vibration sensor unit detects the vibration of the electric table body and the electric table body comprises a table top (12) and table legs (16).  Wherein the sensor unit is set to realize the anti-pinch action after the gyroscope sensor and/or the current sensor in the sensor unit detects the sudden change signal.
Riebner also teaches a unit for controlling safe operation of an electric table, comprising an electric control module (70;computer) for controlling the raising or lowering of the electric table and a sensor unit (72,73) for detecting the data during the operation of the electric table; the sensor unit transmits the detected data to the electric control module and the electric control module controls the power mechanism on the electric table to make an anti-pinch action after processing the received data, wherein the sensor unit is a vibration sensor unit, and the vibration sensor unit detects the vibration data during the operation of the electric table and transmits the detected data to the electric control module (Figs. 7 and 8).  Wherein the electric control module comprises a control chip (in computer) and a memory (in computer), the memory is electrically connected with the control chip and transmits the data stored in the memory to the control chip, and the control chip compares the data in the memory with the received data detected by the sensor unit, and then sends corresponding instructions to the power mechanism on the electric table (Figs. 7 and 8).  Wherein the sensor unit is a vibration sensor unit comprising an acceleration sensor (74) and a gyroscope sensor (73), the acceleration sensor and the gyroscope sensor are installed on a small board, and the small board is vertically arranged on the circuit board where the electric control module is located.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (CN207115083; US 2021/0145164 for translation). As stated above, Lu teaches the limitations of claims 1 and 3, including a gyroscope sensor and power mechanism.  For claim 5, Lu fails to specifically teach that the gyroscope sensor detects the number of vibrations when the slope is greater than 80, and transmits the detected number of vibrations to the electric control module, and when the gyroscope sensor detects that the number of vibrations when the slope is greater than 80 exceeds the setting value, the electric control module controls the power mechanism on the electric table to make an anti-pinch action.  However, it would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Lu by having the gyroscope sensor detect the number of vibrations when the slope is greater than 80, and transmit the detected number of vibrations to the electric control module, and when the gyroscope sensor detects that the number of vibrations when the slope is greater than 80 exceeds the setting value, the electric control module controls the power mechanism on the electric table to make an anti-pinch action, depending on the sensor specifications desired/required for the table, e.g. to make sure items on the table do not fall off the surface.  
For claim 7, Lu fails to specifically teach that the reference object of the rebound action is the table top of the electric table, and the power mechanism drives the table top to rebound by 1-6 cm during the rebound action.  However, it would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Lu by making the reference object of the rebound action the table top of the electric table and having the power mechanism drive the table top to rebound by 1-6 cm during the rebound action, depending on the specifications desired/required for the table, e.g. to make sure the table top is capable of being in the desired/correct position throughout the rebound process.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Riebner et al (WO2019149296; US 11,206,920 for translation). As stated above, Riebner teaches the limitations of claims 1 and 3, including a gyroscope sensor and power mechanism.  For claim 5, Riebner fails to specifically teach that the gyroscope sensor detects the number of vibrations when the slope is greater than 80, and transmits the detected number of vibrations to the electric control module, and when the gyroscope sensor detects that the number of vibrations when the slope is greater than 80 exceeds the setting value, the electric control module controls the power mechanism on the electric table to make an anti-pinch action.  However, it would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Riebner by having the gyroscope sensor detect the number of vibrations when the slope is greater than 80, and transmit the detected number of vibrations to the electric control module, and when the gyroscope sensor detects that the number of vibrations when the slope is greater than 80 exceeds the setting value, the electric control module controls the power mechanism on the electric table to make an anti-pinch action, depending on the sensor specifications desired/required for the table, e.g. to make sure items on the table do not fall off the surface.  
For claim 7, Riebner fails to specifically teach that the reference object of the rebound action is the table top of the electric table, and the power mechanism drives the table top to rebound by 1-6 cm during the rebound action.  However, it would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Riebner by making the reference object of the rebound action the table top of the electric table and having the power mechanism drive the table top to rebound by 1-6 cm during the rebound action, depending on the specifications desired/required for the table, e.g. to make sure the table top is capable of being in the desired/correct position throughout the rebound process.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
February 7, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637